Citation Nr: 1207365	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.

2.  Entitlement to a compensable rating for hearing loss of the right ear


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This appeal to the Board of Veterans Appeals (Board) initially arose from a January 2008 rating decision in which the RO, inter alia, denied service connection for hearing loss of the left ear and denied a compensable rating for hearing loss of the right ear.  The Veteran filed a Notice of Disagreement (NOD) in February 2008, specifically regarding the denial of service connection for hearing loss of the left ear.  The RO issued a statement of the Case (SOC) on that issue in January 2009, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board) later that month.  Thus, the issue of service connection for hearing loss of the left ear is the only issue that has been perfected for, and currently before the Board on, appeal.   See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).  

In the August 2010 rating decision, the RO, inter alia, denied a compensable rating for hearing loss of the right ear.  In October 2010, the Veteran filed a NOD with the denial of a compensable rating for hearing loss of the right ear.

In February 2011, the Veteran and his spouse testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The issue of a compensable rating for hearing loss of the right ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding the claim for service connection for hearing loss of the left ear.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal regarding the claim for service connection for hearing loss of the left ear and, hence, there remains no allegation of errors of fact or law for appellate consideration with respect to this aspect of the appeal.  Accordingly, the Board does not have jurisdiction to review the appeal in this regard and it must be dismissed.


ORDER

That portion of the appeal regarding the claim for service connection for hearing loss of the left ear is dismissed.



REMAND

As indicated above, in an August 2010 rating decision, the RO denied a compensable rating for hearing loss of the right ear.  The Veteran was furnished notice of this rating decision in August 2010.  In October 2010, the Veteran filed an NOD with the denial of a compensable rating for hearing loss of the right ear.  However, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, this issue is REMANDED for the following action:

The RO must furnish to the Veteran and his representative an SOC on the claim for a compensable rating for hearing loss of the right ear.  The RO should also furnish to the Veteran and his representative a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on this issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-with respect to the claim for a compensable rating for hearing loss of the right ear, within 60 days of the issuance of the SOC.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


